DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 is being considered by the examiner, despite the accompanying letter stating “Please replace this revised document with the one originally filed.” The two IDSs filed on 9/18/2020 have been annotated and included with this action due to USPTO regulations, but the applicant may ignore the lined out element as it was corrected in the 10/6/2020 IDS.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: imaging section, optical scanning section, analyzing section in claim 1, sample supporting part, optical scanning section, liquid retaining section in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppe et al (United States Patent Application Publication 20120140317) in view of Hiasa et al (United States Patent Application Publication 20130057749).
As to claim 1, Kleppe teaches a spectroscopic analysis device comprising:

 	an optical scanning section (Figure 1, element S) configured to be capable of relatively moving a conjugate plane of an imaging plane of the imaging section to scan at least one partial region of the sample (paragraphs 0035, 0045); and 
 	an analyzing section (Figure 1, element 34) configured to be capable of obtaining a concentration of the plurality of molecules by analyzing an image of the plurality of molecules (paragraph 0054), the image having been obtained by the imaging section (Figure 2, element S3).
 	Kleppe teaches scanning the sample (paragraph 0029) but does not teach a scanning section configured to relatively move a conjugate plane of an imaging plane of the imaging section. However, it is known in the art as taught by Hiasa. Hiasa teaches relatively moving a conjugate plane of an imaging plane of the imaging section (paragraphs 0045, 0064-0065). It would have been obvious to one of ordinary skill in the art at the time of filing to be relatively moving a conjugate plane of an imaging plane of the imaging section, in order to improve the machine performance.
As to claim 4, Kleppe in view of Hiasa teaches everything claimed, as applied above in claim 1, in addition Kleppe teaches the analyzing section includes a counting section configured to be capable of counting a number of the plurality of molecules contained in the image (paragraphs 0014-0016). 
As to claim 5, Kleppe in view of Hiasa teaches everything claimed, as applied above in claim 1, in addition Kleppe teaches the emission light is fluorescence or scattered light (Title). 
As to claim 13, Kleppe in view of Hiasa teaches everything claimed, as applied above in claim 1, in addition Kleppe teaches the plurality of molecules include a plurality of first molecules and a plurality of second molecules different from the plurality of first molecules (Figure 3B, regions R1 and R2); the plurality of first molecules are each capable of emitting first output light (Figure 3B, expanded view of R1, paragraph 0006 teaches each molecule is seen as a point source and paragraph 0057 teaches identifying individual fluorescence events); the plurality of second molecules are each capable of emitting second output light (same argument as for the first molecules, and paragraph 0058 teaches different types of fluorescence events); the emission light contains the first output light and the second output light, the first output light being different in at least one of luminance, wavelength, and polarization from the second output light (paragraph 0058 teaches different types of fluorescence events, and claim 1 teaches they have different intensity distributions); the image of the plurality of molecules includes a first molecule image in which the plurality of first molecules are imaged at the single-molecule level and a second molecule image in which the plurality of second molecules are imaged at the single- molecule level (Figures 3 and 4); the first molecule image is formed by the first output light; the second molecule image is formed by the second output light (Figure 4, paragraph 0058); and the analyzing section is configured to be capable of individually obtaining a first concentration of the plurality of first molecules and a second concentration of the plurality of second molecules, on a 
As to claim 14, Kleppe in view of Hiasa teaches everything claimed, as applied above in claim 1, in addition Kleppe teaches the plurality of molecules are each capable of emitting first output light and second output light Figure 3B, expanded view of R1, paragraph 0006 teaches each molecule is seen as a point source and paragraph 0057 teaches identifying individual fluorescence events); the emission light contains the first output light and the second output light (Figure 4 shows different molecules and paragraph 0058 teaches different types of fluorescence events), the first output light being different in wavelength from the second output light (paragraph 0048); and the image of the plurality of molecules is formed by the first output light and the second output light (Figure 4, paragraph 0057). 
As to claim 15, the method would flow from the apparatus of claim 1.
As to claim 16, the method would flow from the apparatus of claim 13.
As to claim 18, Kleppe in view of Hiasa teaches everything claimed, as applied above in claim 1, in addition Kleppe teaches a computer-readable storage medium storing therein a program to be executed by a computer, the program causing the computer to carry out the spectroscopic analysis method as set forth in claim 15 (Kleppe claim 16 teaches a non-volatile information recording medium comprising instructions to operate the machine).
Claims 2-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppe in view of Hiasa, and further in view of Yamaguchi et al (United States Patent Application Publication 20160139392).
As to claim 2, Kleppe in view of Hiasa teaches everything claimed, as applied above in claim 1, with the exception of the at least one partial region of the sample includes a region of the sample which region is located at a distance from a sample supporting surface of a sample supporting part supporting the sample. However, it is known in the art as taught by Yamaguchi. Yamaguchi teaches the at least one partial region of the sample includes a region of the sample which region is located at a distance from a sample supporting surface of a sample supporting part supporting the sample (Figure 1, samp0les 10 are located apart from support 19). It would have been obvious to one of ordinary skill in the art at the time of filing to have the at least one partial region of the sample includes a region of the sample which region is located at a distance from a sample supporting surface of a sample supporting part supporting the sample, in order to insure sample isolation.
 	Yamaguchi does not teach a distance of not less than 500 nm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to choose any desired distance, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to choose a distance based on sample & system requirements, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
As to claim 3, Kleppe in view of Hiasa teaches everything claimed, as applied above in claim 1, with the exception of the at least one partial region of the sample has a volume of not less than 0.1 mu.L. However, it is known in the art as taught by Yamaguchi. Yamaguchi teaches the at least one partial region of the sample has a volume of not less than 0.1 mu.L (paragraph 0066). It would have been obvious to one of ordinary skill in the art at the time of filing to have the at least one partial region of the sample has a volume of not less than 0.1 mu.L, in order to insure an adequate sample size.
As to claim 6, Kleppe in view of Hiasa teaches everything claimed, as applied above in claim 1, with the exception of the sample is supported by a sample supporting part which is a multi-well plate including a plurality of wells; and the sample is contained in the plurality of wells. However, it is known in the art as taught by Yamaguchi. Yamaguchi teaches the sample is supported by a sample supporting part which is a multi-well plate including a plurality of wells; and the sample is contained in the plurality of wells (Figure 1, element 10). It would have been obvious to one of ordinary skill in the art at the time of filing to have the sample is supported by a sample supporting part which is a multi-well plate including a plurality of wells; and the sample is contained in the plurality of wells, in order to more efficiently scan many samples.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kleppe in view of Hiasa, and further in view of Crandall et al (United States Patent Application Publication 20140226866) hereafter referred to as “KHC”.
As to claim 7, Kleppe in view of Hiasa teaches everything claimed, as applied above in claim 1, in addition Kleppe teaches an observation objective lens arranged so 
 	Kleppe in view of Hiasa does not teach the conjugate plane of the imaging plane being an observation plane of the observation objective lens. However, it is known in the art as taught by Crandall. Crandall teaches the conjugate plane of the imaging plane being an observation plane of the observation objective lens (paragraph 0075). It would have been obvious to one of ordinary skill in the art at the time of filing to have the conjugate plane of the imaging plane being an observation plane of the observation objective lens, in order to better scan the sample.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kleppe in view of Hiasa in view of Crandall, and further in view of Mizunaka et al (United States Patent Application Publication 20160363752).
As to claim 8, KHC teaches everything claimed, as applied above in claim 7, in addition an optical unit configured to be capable of emitting sheet light toward the sample, the sheet light traveling in a direction substantially parallel to the conjugate plane of the imaging plane. However, it is known in the art as taught by Mizunaka. Mizunaka teaches an optical unit configured to be capable of emitting sheet light toward the sample, the sheet light traveling in a direction substantially parallel to the conjugate plane of the imaging plane (Abstract, paragraph 0037). It would have been obvious to one of ordinary skill in the art at the time of filing to have an optical unit configured to be capable of emitting sheet light toward the sample, the sheet light traveling in a direction substantially parallel to the conjugate plane of the imaging plane, in order to improve scanning results.
As to claim 9, KHC teaches everything claimed, as applied above in claim 8, with the exception of the optical unit includes an axicon lens. However, it is known in the art as taught by Mizunaka. Mizunaka teaches the optical unit includes an axicon lens (paragraph 0061). It would have been obvious to one of ordinary skill in the art at the time of filing to have the optical unit includes an axicon lens, in order to better shape the light in a desired manner.
As to claim 10, KHC in view of Mizunaka teaches everything claimed, as applied above in claim 8, with the exception of the observation objective lens and the optical unit are provided on a side opposite to the sample with respect to a sample supporting part. However Kleppe teaches looking at the sample from above, Yamaguchi teaches from below, and it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed respective positions, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, having the claimed relative positions would be done in order to improve machine performance.
As to claim 11, KHC in view of Mizunaka teaches everything claimed, as applied above in claim 10, with the exception of a lens holder, the optical unit including an irradiation objective lens arranged so as to be capable of transmitting the sheet light toward the sample, the lens holder holding the observation objective lens and the irradiation objective lens so that a relative position of the observation objective lens with respect to the irradiation objective lens is fixed. However, Mizunaka teaches optical elements to create the sheet light and transmit it to a sample (Figure 1, elements 13, 16), and it would have been obvious to one of ordinary skill in the art at the time of filing .
Claims 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over KHC in view of Mizunaka, and further in view of Sezerman (EP 0198657),
As to claim 12, KHC in view of Mizunaka teaches everything claimed, as applied above in claim 11, with the exception of the lens holder includes a liquid retaining section; and the liquid retaining section is configured to be capable of retaining a refractive index matching liquid which fills a space formed by the observation objective lens, the irradiation objective lens, and the sample supporting part. However, it is known in the art as taught by Sezerman. Sezerman teaches the lens holder includes a liquid retaining section; and the liquid retaining section is configured to be capable of retaining a refractive index matching liquid which fills a space formed by the observation objective lens, the irradiation objective lens, and the sample supporting part (column 21, lines 4-8). It would have been obvious to one of ordinary skill in the art at the time of filing to have the lens holder includes a liquid retaining section; and the liquid retaining section is configured to be capable of retaining a refractive index matching liquid which fills a space formed by the observation objective lens, the irradiation objective lens, and the sample supporting part, in order to minimize losses.
As to claim 19, Kleppe teaches a microscope comprising: 

 	an irradiation objective lens (Figure 1, element 27, also paragraph 0045) arranged so as to be capable of transmitting light toward the sample; 
 	an optical scanning section (Figure 1, S) configured to be capable of relatively moving an observation plane of the observation objective lens to scan at least one partial region of the sample, in a first direction and a second direction which intersect with each other and in each of which a sample supporting surface of the sample supporting part extends (paragraph 0045 teaches an X-Y scanner, it is inherent that the directions intersect, and as the taught directions are orthogonal it is obvious that the sample support extends in those directions).
 	Kleppe does not teach sheet light. However, it is known in the art as taught by Mizunaka. Mizunaka teaches sheet light (Abstract, paragraph 0037). It would have been obvious to one of ordinary skill in the art at the time of filing to have sheet light , in order to improve scanning results.
 	Kleppe does not explicitly teach a lens holder configured to be capable of holding the observation objective lens and the irradiation objective lens, the lens holder fixing a relative position of the observation objective lens with respect to the irradiation objective lens. However, Kleppe teaches the lenses and their respective positions (Figure 1), and it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed holder in order to insure stability & consistent results, in the claimed 
 	Kleppe does not teach the observation objective lens and the irradiation objective lens being provided on a side opposite to the sample with respect to the sample supporting part. However Kleppe teaches looking at the sample from above, Yamaguchi teaches from below, and it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed respective positions, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, having the claimed relative positions would be done in order to improve machine performance.
 	Kleppe does not teach the lens holder including a liquid retaining section, the liquid retaining section being configured to be capable of retaining a refractive index matching liquid which fills a space formed by the observation objective lens, the irradiation objective lens, and the sample supporting part. However, it is known in the art as taught by Sezerman. Sezerman teaches the lens holder including a liquid retaining section, the liquid retaining section being configured to be capable of retaining a refractive index matching liquid which fills a space formed by the observation objective lens, the irradiation objective lens, and the sample supporting part (column 21, lines 4-8). It would have been obvious to one of ordinary skill in the art at the time of filing to have the lens holder the lens holder including a liquid retaining section, the liquid retaining section being configured to be capable of retaining a refractive index matching 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877 
/Shawn Decenzo/Primary Examiner, Art Unit 2877